PER CURIAM.
The appellant challenges the trial court’s denial of his Florida Rule of Criminal Procedure 3.800 post-conviction motion for an award of additional jail credit. Because the appellant’s motion did not contain an allegation that the trial court files and records demonstrated on their face an entitlement to the relief requested, we affirm the order under review. See State v. Mancino, 714 So.2d 429 (Fla.1998); Baker v. State, 714 So.2d 1167 (Fla. 1st DCA 1998).
ALLEN, C.J., BENTON and PADOVANO, JJ., concur.